Exhibit 10.3

 

 

COLLATERAL TRUST AGREEMENT

dated as of January 11, 2016

among

SUNEDISON, INC.,

the Guarantors from time to time party hereto,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent under the Credit Agreement

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Trustee under the Indenture,

THE ADDITIONAL PARI PASSU LIEN REPRESENTATIVES FROM TIME TO TIME PARTY HERETO,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION

as Collateral Trustee

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1.

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     2   

SECTION 1.1

 

Defined Terms

     2   

SECTION 1.2

 

Other Definition Provisions

     8   

ARTICLE 2.

 

THE TRUST ESTATE

     8   

SECTION 2.1

 

Declaration of Trust

     8   

SECTION 2.2

 

Collateral Shared Equally and Ratably

     9   

ARTICLE 3.

 

OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

     10   

SECTION 3.1

 

Appointment and Undertaking of the Collateral Trustee

     10   

SECTION 3.2

 

Release or Subordination of Liens

     12   

SECTION 3.3

 

Enforcement of Liens

     12   

SECTION 3.4

 

Application of Proceeds

     13   

SECTION 3.5

 

Powers of the Collateral Trustee

     14   

SECTION 3.6

 

Documents and Communications

     14   

SECTION 3.7

 

For Sole and Exclusive Benefit of the Pari Passu Lien Secured Parties

     14   

SECTION 3.8

 

Additional Pari Passu Lien Debt

     15   

ARTICLE 4.

 

OBLIGATIONS ENFORCEABLE BY THE BORROWER AND THE GUARANTORS

     17   

SECTION 4.1

 

Release of Liens on Collateral

     17   

SECTION 4.2

 

Delivery of Copies to Pari Passu Lien Representatives

     19   

SECTION 4.3

 

Collateral Trustee not Required to Serve, File or Record

     19   

SECTION 4.4

 

Release of Liens in Respect of any Series of Pari Passu Lien Debt or any Series
of Pari Passu Lien Debt other than the Term Loans and Notes

     20   

ARTICLE 5.

 

IMMUNITIES OF THE COLLATERAL TRUSTEE

     20   

SECTION 5.1

 

No Implied Duty

     20   

SECTION 5.2

 

Appointment of Agents and Advisors

     21   

SECTION 5.3

 

Other Agreements

     21   

SECTION 5.4

 

Solicitation of Instructions

     21   

SECTION 5.5

 

Limitation of Liability

     21   

SECTION 5.6

 

Documents in Satisfactory Form

     22   

SECTION 5.7

 

Entitled to Rely

     22   

SECTION 5.8

 

Pari Passu Lien Debt Default

     22   

SECTION 5.9

 

Actions by Collateral Trustee

     22   

SECTION 5.10

 

Security or Indemnity in favor of the Collateral Trustee

     22   

SECTION 5.11

 

Rights of the Collateral Trustee

     23   

SECTION 5.12

 

Limitations on Duty of Collateral Trustee in Respect of Collateral

     23   

SECTION 5.13

 

No Liability for Clean Up of Hazardous Materials

     24   

SECTION 5.14

 

No Liability for Interest

     24   

SECTION 5.15

 

Non-Reliance on Collateral Trustee

     25   

 

i



--------------------------------------------------------------------------------

ARTICLE 6.

 

RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

     25   

SECTION 6.1

 

Resignation or Removal of Collateral Trustee

     25   

SECTION 6.2

 

Appointment of Successor Collateral Trustee

     25   

SECTION 6.3

 

Succession

     26   

SECTION 6.4

 

Merger, Conversion or Consolidation of Collateral Trustee

     26   

ARTICLE 7.

 

MISCELLANEOUS PROVISIONS

     27   

SECTION 7.1

 

Amendment.

     27   

SECTION 7.2

 

Voting

     28   

SECTION 7.3

 

Further Assurances; Insurance

     28   

SECTION 7.4

 

Successors and Assigns

     29   

SECTION 7.5

 

Delay and Waiver

     30   

SECTION 7.6

 

Notices

     30   

SECTION 7.7

 

Notice Following Discharge of Pari Passu Lien Obligations

     31   

SECTION 7.8

 

Entire Agreement

     31   

SECTION 7.9

 

Compensation; Expenses

     32   

SECTION 7.10

 

Indemnity

     33   

SECTION 7.11

 

Severability

     33   

SECTION 7.12

 

Section Headings

     34   

SECTION 7.13

 

Obligations Secured

     34   

SECTION 7.14

 

Governing Law

     34   

SECTION 7.15

 

Consent to Jurisdiction

     34   

SECTION 7.16

 

Waiver of Jury Trial

     35   

SECTION 7.17

 

Counterparts

     35   

SECTION 7.18

 

Guarantors and Additional Guarantors

     35   

SECTION 7.19

 

Continuing Nature of this Agreement

     36   

SECTION 7.20

 

Insolvency

     36   

SECTION 7.21

 

Rights and Immunities of Pari Passu Lien Representatives

     36   

SECTION 7.22

 

Force Majeure

     37   

EXHIBIT A – Additional Pari Passu Lien Debt Designation

  

EXHIBIT B – Form of Collateral Trust Joinder—Additional Pari Passu Lien Debt

  

EXHIBIT C – Form of Collateral Trust Joinder—Additional Guarantors

  

 

ii



--------------------------------------------------------------------------------

COLLATERAL TRUST AGREEMENT (as amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”) dated as of January 11, 2016 among SunEdison, Inc., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party hereto,
Deutsche Bank AG New York Branch, as Administrative Agent (as defined below),
Wilmington Trust, National Association, a national banking association, as
Trustee (as defined below), each additional Pari Passu Lien Representative (as
defined below) that executes and delivers a Collateral Trust Joinder (as defined
below), and Wilmington Trust, National Association, a national banking
association, as Collateral Trustee (in such capacity and together with its
successors in such capacity, the “Collateral Trustee”).

W I T N E S S E T H:

WHEREAS, the Borrower entered into a Second Lien Credit Agreement dated as of
January 11, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, including any replacement thereof if such
replacement credit agreement has been designated in accordance Section 3.8
hereof, the “Credit Agreement”) among the Borrower, the Lenders party thereto,
Deutsche Bank AG New York Branch, as administrative agent (in such capacity and
together with its successors, the “Administrative Agent”), and the lenders party
thereto, which will provide for a $725,000,000 second lien secured credit
facility.

WHEREAS, the Borrower intends to issue 5% Guaranteed Convertible Senior Secured
Notes due 2018 (including notes subsequently issued in exchange therefor or in
refinancing thereof, the “Notes”) in an aggregate principal amount of
$225,000,000 pursuant to an Indenture dated as of January 11, 2016 (as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time, including any replacement thereof if such replacement indenture has
been designated in accordance Section 3.8 hereof, the “Indenture”) among the
Borrower, the guarantors party thereto and Wilmington Trust, National
Association, as trustee (in such capacity and together with its successors in
such capacity, the “Trustee”).

WHEREAS, the Borrower and the Guarantors intend to secure the Obligations under
the Credit Agreement and under the Indenture, any future Pari Passu Lien Debt
and any other Pari Passu Lien Obligations, with Liens on all present and future
Collateral on an equal and ratable basis to the extent that such Liens have been
provided for in the Pari Passu Lien Security Documents.

WHEREAS, this Agreement sets forth the terms on which each Pari Passu Lien
Secured Party has appointed the Collateral Trustee to act as the collateral
trustee for the present and future holders of the Pari Passu Lien Obligations to
receive, hold, maintain, administer and distribute the Collateral at any time
delivered to the Collateral Trustee or the subject of the Pari Passu Lien
Security Documents, and to enforce the Pari Passu Lien Security Documents and
all interests, rights, powers and remedies of the Collateral Trustee with
respect thereto or thereunder and the proceeds thereof.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

SECTION 1.1 Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement and used but not defined herein shall have the meanings given
to them in the Credit Agreement. The following terms will have the following
meanings:

“Act of Required Pari Passu Lien Secured Parties” means, as to any matter at any
time, (i) a direction in writing delivered to the Collateral Trustee by or with
the written consent of, the holders of (or the Pari Passu Lien Representatives
acting at the direction of the holders they represent) more than 50% of the
aggregate outstanding principal amount of Pari Passu Lien Debt and
(ii) directions in writing delivered to the Collateral Trustee by or with the
written consent of, the requisite percentage or number of holders of each Series
of Pari Passu Lien Debt at the time outstanding (or the Pari Passu Lien
Representatives acting at the direction of the holders they represent) as
provided for in the applicable Pari Passu Lien Documents, in each case, which,
upon request of the Collateral Trustee, shall be accompanied by indemnity or
security acceptable to the Collateral Trustee for any losses, liabilities or
expenses that may be incurred in connection with such direction.

For purposes of this definition, (a) Pari Passu Lien Debt registered in the name
of, or beneficially owned by, the Borrower or any Affiliate of the Borrower will
be deemed not to be outstanding and neither the Borrower nor any Affiliate of
the Borrower will be entitled to vote such Pari Passu Lien Debt and the Borrower
shall notify the Collateral Trustee in writing whether any Pari Passu Lien Debt
is owned by it or any of its Affiliates, and (b) votes will be determined in
accordance with Section 7.2.

“Additional Pari Passu Lien Debt” has the meaning set forth in Section 3.8(a).

“Additional Pari Passu Lien Debt Designation” means a notice is substantially
the form of Exhibit A.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agreement” shall mean this Collateral Trust Agreement, as the same may be
amended, restated, supplemented, or otherwise modified from time to time in
accordance with the terms hereof.

“Borrower” has the meaning set forth in the preamble.

“Class” means all Series of Pari Passu Lien Debt, taken together.

 

2



--------------------------------------------------------------------------------

“Collateral” means, in the case of each Series of Pari Passu Lien Debt, all
properties and assets of the Borrower and the Guarantors now owned or hereafter
acquired and wherever located in which Liens have been granted, or purported to
be granted, or required to be granted, to the Collateral Trustee to secure any
or all of the Pari Passu Lien Obligations, and shall exclude any properties and
assets in which the Collateral Trustee is required to release its Liens pursuant
to Section 3.2; provided, that, if such Liens are required to be released as a
result of the sale, transfer or other disposition of any properties or assets of
the Borrower or any Guarantor, such assets or properties will cease to be
excluded from the Collateral if the Borrower or any Guarantor thereafter
acquires or reacquires such assets or properties.

“Collateral Trust Joinder” means (i) with respect to the provisions of this
Agreement relating to any Additional Pari Passu Lien Debt, an agreement
substantially in the form of Exhibit B and (ii) with respect to the provisions
of this Agreement relating to the addition of additional Guarantors, an
agreement substantially in the form of Exhibit C.

“Collateral Trustee” has the meaning set forth in the preamble.

“Collateral Trustee Obligations” has the meaning set forth in the definition of
“Pari Passu Lien Obligations”.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement” has the meaning set forth in the recitals.

“Credit Agreement Documents” means the Credit Agreement and the Pari Passu Lien
Security Documents.

“Discharge of Pari Passu Lien Obligations” means the occurrence of all of the
following:

(1) termination or expiration of all commitments to extend credit that would
constitute Pari Passu Lien Debt;

(2) with respect to each Series of Pari Passu Lien Debt, either (x) payment in
full in cash of the principal of and interest and premium (if any) on all Pari
Passu Lien Debt of such Series or (y) there has been a legal defeasance or
covenant defeasance pursuant to the terms of the applicable Pari Passu Lien
Documents for such Series of Pari Passu Lien Debt; and

(3) payment in full in cash of all other Pari Passu Lien Obligations that are
outstanding and unpaid at the time the Pari Passu Lien Debt is paid in full in
cash.

“Excluded Collateral” means the “Fronting Compensation Fee Account” (as defined
in the Credit Agreement as in effect on the date hereof) and the funds on
deposit therein.

 

3



--------------------------------------------------------------------------------

“Funded Debt” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

(1) in respect of borrowed money or advances; or

(2) evidenced by loan agreements, indentures, bonds, notes, debentures or
similar instruments.

“Guarantee” or “Guaranteeing” means a guarantee (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
direct or indirect, in any manner including, by way of a pledge of assets or
through letters of credit or reimbursement agreements in respect thereof, of all
or any part of any Funded Debt (whether arising by virtue of partnership
arrangements, or by agreements to keep-well, to purchase assets, goods,
securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

“Guarantor” means, at any time, with respect to any Pari Passu Lien Obligations,
each Person who is at such time Guaranteeing payment of any Pari Passu Lien
Obligations or who has granted any Lien to secure any Pari Passu Lien
Obligations that remains outstanding.

“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
claims, judgments, suits, costs, taxes, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, performance,
administration or enforcement of this Agreement or any of the other Pari Passu
Lien Security Documents, including any of the foregoing relating to the use of
proceeds of any Pari Passu Lien Debt or the violation of, noncompliance with or
liability under, any law (including environmental laws) applicable to or
enforceable against the Borrower, any of its Subsidiaries or any Guarantor or
any of the Collateral and all reasonable costs and expenses (including
reasonable fees and expenses of legal counsel selected by the Indemnitee)
incurred by any Indemnitee in connection with any claim, action, investigation
or proceeding in any respect relating to any of the foregoing, whether or not
suit is brought.

“Indemnitee” has the meaning set forth in Section 7.10(a).

“Indenture” has the meaning set forth in the recitals.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
January 11, 2016 entered into by and among Wells Fargo Bank, National
Association, the Collateral Trustee, the Borrower, and grantors party thereto,
as amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof and hereof.

“Modification” has the meaning set forth in Section 3.8(d)(1).

“Moody’s” means Moody’s Investors Service, Inc., and its successors and assigns.

“Mortgage” has the meaning set forth in Section 3.8(d)(1).

“Mortgaged Property” has the meaning set forth in Section 3.8(d)(1).

 

4



--------------------------------------------------------------------------------

“Note Guarantees” means the Guarantees of the Notes.

“Notes” has the meaning set forth in the recitals.

“Note Documents” means the Indenture, the Note Guarantees, the Notes and the
Pari Passu Lien Security Documents.

“Obligations” means any principal, interest (including all interest accrued
thereon after the commencement of any action or proceeding under any Debtor
Relief Laws at the rate, including any applicable Post-Petition Interest,
specified in the applicable Pari Passu Lien Documents, even if such
Post-Petition Interest is not enforceable, allowable or allowed as a claim in
such proceeding), premium (if any), fees, indemnifications, reimbursements,
expenses and other liabilities payable under the documentation governing any
Pari Passu Lien Obligations.

“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Borrower by two officers of the Borrower, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Borrower, including:

(a) a statement that the Person making such certificate has read such covenant
or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

“Pari Passu Lien” means a Lien granted, or purported to be granted, by a Pari
Passu Lien Security Document to the Collateral Trustee , at any time, upon any
property of the Borrower or any Guarantor to secure Pari Passu Lien Obligations.

“Pari Passu Lien Debt” means:

(1) the Term Loans;

(2) the Notes;

 

5



--------------------------------------------------------------------------------

(3) any other Funded Debt of the Borrower or any Guarantor that is secured by a
Pari Passu Lien and that was permitted to be incurred and permitted to be so
secured under each applicable Pari Passu Lien Document and the Intercreditor
Agreement (such other Funded Debt, the “Other Pari Passu Lien Debt”); provided,
in the case of any Other Pari Passu Lien Debt, that:

(a) on or before the date on which such Other Pari Passu Lien Debt is incurred
by the Borrower or such Guarantor, such Other Pari Passu Lien Debt is designated
by the Borrower as “Pari Passu Lien Debt” for the purposes of the Pari Passu
Lien Documents in an Additional Pari Passu Lien Debt Designation executed and
delivered in accordance with Section 3.8(b);

(b) unless such Other Pari Passu Lien Debt is issued under an existing Pari
Passu Lien Document for any Series of Pari Passu Lien Debt whose Pari Passu Lien
Representative is already party to this Agreement, the Pari Passu Lien
Representative for such Other Pari Passu Lien Debt executes and delivers a
Collateral Trust Joinder in accordance with Section 3.8(a); and

(c) all other requirements set forth in Section 3.8 have been complied with.

“Pari Passu Lien Debt Default” means any event or condition that, under the
terms of any Pari Passu Lien Document causes, or permits holders of Pari Passu
Lien Debt outstanding thereunder (with or without the giving of notice or lapse
of time, or both, and whether or not notice has been given or time has lapsed)
to cause, the Pari Passu Lien Debt outstanding thereunder to become immediately
due and payable.

“Pari Passu Lien Documents” means the Credit Agreement Documents, the Note
Documents and any other indenture, notes, credit agreement or other agreement or
instrument pursuant to which any Pari Passu Lien Debt is incurred and the Pari
Passu Lien Security Documents.

“Pari Passu Lien Obligations” means the Pari Passu Lien Debt and all other
Obligations in respect of Pari Passu Lien Debt, including without limitation any
Post-Petition Interest whether or not allowable, and all guarantees of any of
the foregoing. In addition to the foregoing, all obligations owing to the
Collateral Trustee in its capacity as such, whether pursuant to this Agreement
or one or more of the Pari Passu Lien Documents, shall in each case be deemed to
constitute Pari Passu Lien Obligations (with the obligations described in this
sentence being herein the “Collateral Trustee Obligations”), which Collateral
Trustee Obligations shall be entitled to the priority provided in clause FIRST
of Section 3.4(a).

“Pari Passu Lien Representative” means:

(1) in the case of the Notes, the Trustee;

(2) in the case of the Term Loans, the Administrative Agent; and

(3) in the case of any other Series of Pari Passu Lien Debt, the trustee, agent
or representative of the holders of such Series of Pari Passu Lien Debt who
maintains the transfer register for such Series of Pari Passu Lien Debt and is
appointed as a representative of such Pari Passu Lien Debt (for purposes related
to the administration of the Pari Passu Lien Security Documents) pursuant to the
indenture, credit agreement or other agreement governing such Series of Pari
Passu Lien Debt, and who has executed a Collateral Trust Joinder.

 

6



--------------------------------------------------------------------------------

“Pari Passu Lien Secured Parties” means the holders of Pari Passu Lien
Obligations, each Pari Passu Lien Representative and the Collateral Trustee.

“Pari Passu Lien Security Documents” means all security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by the Borrower or any Guarantor creating (or purporting
to create) a Lien upon Collateral in favor of the Collateral Trustee , for the
benefit of any of the Pari Passu Lien Secured Parties, in each case, as amended,
modified, renewed, restated or replaced, in whole or in part, from time to time,
in accordance with its terms and Section 7.2.

“Permitted Prior Lien” means any Lien that has priority over the Lien of the
Collateral Trustee for the benefit of the Pari Passu Lien Secured Parties which
Lien was permitted under each Pari Passu Lien Document.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Pari Passu Lien Documents continue to accrue after the
commencement of any action or proceeding under Debtor Relief Laws, whether or
not such interest, fees, expenses and other charges are allowed or allowable
under such Debtor Relief Laws.

“Reaffirmation Agreement” means an agreement reaffirming the security interests
and Liens granted to the Collateral Trustee in substantially the form attached
as Exhibit 1 to Exhibit A of this Agreement.

“Series of Pari Passu Lien Debt” means, severally, (i) Funded Debt under the
Credit Agreement, (ii) Funded Debt under the Indenture and (iii) each other
issue or series of Pari Passu Lien Debt for which a single transfer register is
maintained.

“Term Loans” means the principal of Funded Debt of the Borrower incurred under
the Credit Agreement.

“Title Datedown Product” has the meaning set forth in Section 3.8(d)(3).

“Trustee” has the meaning set forth in the recitals.

“Trust Estate” has the meaning set forth in Section 2.1.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

 

7



--------------------------------------------------------------------------------

SECTION 1.2 Other Definition Provisions.

(a) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule,
Exhibit and Annex references, are to this Agreement unless otherwise specified.
References to any Schedule, Exhibit or Annex shall mean such Schedule, Exhibit
or Annex as amended or supplemented from time to time in accordance with this
Agreement.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein shall mean payment in cash in immediately
available funds.

(d) The use herein of the word “include” or “including,” when following any
general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.

(e) All references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article of the UCC.

(f) All terms used in this Agreement that are defined in Article 9 of the UCC
and not otherwise defined herein have the meanings assigned to them in Article 9
of the UCC.

(g) Unless otherwise set forth herein, references to principal amount shall
include, without duplication, any reimbursement obligations with respect to a
letter or credit and the face amount thereof (whether or not such amount is, at
the time of determination, drawn or available to be drawn).

This Agreement and the other Pari Passu Lien Security Documents will be
construed without regard to the identity of the party who drafted it and as
though the parties participated equally in drafting it. Consequently, each of
the parties acknowledges and agrees that any rule of construction that a
document is to be construed against the drafting party will not be applicable
either to this Agreement or the other Pari Passu Lien Security Documents.

ARTICLE 2. THE TRUST ESTATE

SECTION 2.1 Declaration of Trust. To secure the payment of the Pari Passu Lien
Obligations and in consideration of the premises and mutual agreements set forth
in this Agreement, the Borrower and each of the Guarantors hereby confirms the
grant to the Collateral Trustee, and the Collateral Trustee hereby accepts and
agrees to hold, in trust under this Agreement for the benefit of all current and

 

8



--------------------------------------------------------------------------------

future Pari Passu Lien Secured Parties, all of the Borrower’s and each such
Guarantor’s right, title and interest in, to and under all Collateral, now or
hereafter granted to the Collateral Trustee under any Pari Passu Lien Security
Document for the benefit of the Pari Passu Lien Secured Parties, together with
all of the Collateral Trustee’s right, title and interest in, to and under the
Pari Passu Lien Security Documents, and all interests, rights, powers and
remedies of the Collateral Trustee thereunder or in respect thereof and all cash
and non-cash proceeds thereof (collectively, the “Trust Estate”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Trust Estate in trust for the benefit solely and exclusively of all
current and future Pari Passu Lien Secured Parties as security for the payment
of all present and future Pari Passu Lien Obligations.

Notwithstanding the foregoing, if at any time all of the following conditions
have been satisfied:

(1) all Liens securing the Pari Passu Lien Obligations have been released as
provided in Section 4.1;

(2) the Collateral Trustee holds no other property in trust as part of the Trust
Estate;

(3) no monetary obligation (other than indemnification and other contingent
obligations for which no claim or demand for payment, whether oral or written,
has been made at such time) is outstanding and payable under this Agreement to
the Collateral Trustee or any of its co-trustees or agents (whether in an
individual or representative capacity); and

(4) the Borrower delivers to the Collateral Trustee an Officers’ Certificate
stating that all Pari Passu Liens of the Collateral Trustee have been released
in compliance with all applicable provisions of the Pari Passu Lien Documents
and that the Borrower and the Guarantors are not required by any Pari Passu Lien
Document to grant any Pari Passu Lien upon any property,

then the trust arising hereunder will terminate (subject to any reinstatement
pursuant to Sections 7.19 hereof), except that all provisions set forth in
Sections 7.9 and 7.10 that are enforceable by the Collateral Trustee or any of
its co-trustees or agents (whether in an individual or representative capacity)
will remain enforceable in accordance with their terms.

The parties further declare and covenant that the Trust Estate will be held and
distributed by the Collateral Trustee subject to the further agreements herein.

SECTION 2.2 Collateral Shared Equally and Ratably. The parties to this Agreement
agree that the payment and satisfaction of all of the Pari Passu Lien
Obligations within each Class will be secured equally and ratably by the Pari
Passu Liens established in favor of the Collateral Trustee for the benefit of
the Pari Passu Lien Secured Parties belonging to such Class, notwithstanding the
time of incurrence of any Pari Passu Lien

 

9



--------------------------------------------------------------------------------

Obligations within such Class or the date, time, method or order of grant,
attachment or perfection of any Liens securing such Pari Passu Lien Obligations
within such Class and notwithstanding any provision of the UCC, the time of
incurrence of any Series of Pari Passu Lien Debt or the time of incurrence of
any other Pari Passu Lien Obligation, or any other applicable law or any defect
or deficiencies in, or failure to perfect or lapse in perfection of, or
avoidance as a fraudulent conveyance or otherwise of, the Liens securing the
Pari Passu Lien Obligations, the subordination of such Liens to any other Liens,
or any other circumstance whatsoever, whether or not any action or proceeding
under any Debtor Relief Laws has been commenced against the Borrower or any
Guarantor.

It is the intent of the parties that, and the parties hereto agree for
themselves and for the Pari Passu Lien Secured Parties represented by them that
all Pari Passu Lien Obligations will be and are secured equally and ratably by
all Pari Passu Liens at any time granted by the Borrower or any Guarantor to
secure any Obligations in respect of any Series of Pari Passu Lien Debt, whether
or not upon property otherwise constituting collateral for such Series of Pari
Passu Lien Debt, and that all such Pari Passu Liens will be enforceable by the
Collateral Trustee for the benefit of all Pari Passu Lien Secured Parties
equally and ratably; provided, however, that notwithstanding the foregoing, this
provision will not be violated with respect to any particular Collateral and any
particular Series of Pari Passu Lien Debt if the Pari Passu Lien Documents in
respect thereof prohibit the applicable Pari Passu Lien Representative from
accepting the benefit of a Lien on any particular asset or property or such Pari
Passu Lien Representative otherwise expressly declines in writing to accept the
benefit of a Lien on such asset or property; provided, further, Liens on the
Excluded Collateral will be held by the Administrative Agent solely for the
benefit of the Pari Passu Lien Secured Parties that are Fronting Arrangers (as
defined in the Credit Agreement), and Liens on any other Collateral will be held
by the Collateral Trustee for the benefit of all Pari Passu Lien Secured
Parties.

ARTICLE 3. OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

SECTION 3.1 Appointment and Undertaking of the Collateral Trustee.

(a) Each Pari Passu Lien Secured Party acting through its respective Pari Passu
Lien Representative and/or by its acceptance of the benefits of the Pari Passu
Lien Security Documents hereby appoints the Collateral Trustee to serve as
collateral trustee hereunder on the terms and conditions set forth herein.
Subject to, and in accordance with, this Agreement, the Collateral Trustee will,
as collateral trustee , for the benefit solely and exclusively of the present
and future Pari Passu Lien Secured Parties, in accordance with the terms of this
Agreement:

(1) accept, enter into, hold, maintain and, upon receipt of an Act of Required
Pari Passu Lien Secured Parties, administer and enforce all Pari Passu Lien
Security Documents, including all Collateral subject thereto, and all Liens
created thereunder, perform its obligations hereunder and under the Pari Passu
Lien Security Documents and, upon receipt of an Act of Required Pari Passu Lien
Secured Parties, protect, exercise and enforce the interests, rights, powers and
remedies granted or available to it under, pursuant to or in connection with the
Pari Passu Lien Security Documents;

 

10



--------------------------------------------------------------------------------

(2) unless it has received a contrary Act of Required Pari Passu Lien Secured
Parties, be entitled to (but not obligated, unless it has received an Act of
Required Pari Passu Lien Secured Parties), take all lawful and commercially
reasonable actions permitted under the Pari Passu Lien Security Documents that
it may deem necessary or advisable to protect or preserve its interest in the
Collateral subject thereto and to protect and preserve its interests, rights,
powers and remedies;

(3) deliver and receive notices pursuant to this Agreement and the Pari Passu
Lien Security Documents;

(4) upon receipt of an Act of Required Pari Passu Lien Secured Parties, sell,
assign, collect, assemble, foreclose on, institute legal proceedings with
respect to, or otherwise exercise or enforce the rights and remedies of a
secured party (including a mortgagee, trust deed beneficiary and insurance
beneficiary or loss payee) with respect to the Collateral under the Pari Passu
Lien Security Documents and its other interests, rights, powers and remedies;

(5) upon receipt of an Act of Required Pari Passu Lien Secured Parties, credit
bid all of the Pari Passu Lien Obligations on behalf of the Pari Passu Lien
Secured Parties to the extent such credit bid is permitted under the terms of
the Intercreditor Agreement;

(6) remit as provided in Section 3.4 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Pari Passu Lien Security Documents or any
of its other interests, rights, powers or remedies;

(7) execute and deliver (i) amendments and supplements to the Pari Passu Lien
Security Documents as from time to time authorized pursuant to Section 7.1
accompanied by an Officers’ Certificate to the effect that the amendment or
supplement was permitted under Section 7.1 and (ii) acknowledgements of
Collateral Trust Joinders delivered pursuant to Section 3.8 or 7.18 hereof,
accompanied by an Officers’ Certificate to the effect that such joinder is
permitted under this Agreement and any other applicable Pari Passu Lien
Document;

(8) release any Lien granted to it by any Pari Passu Lien Security Document upon
any Collateral if and as required by Section 3.2 or Article 4;

(9) act or decline to act in connection with any enforcement of Liens as
provided in Section 3.3; and

(10) without limiting Section 3.1(d), upon receipt of an Act of Required Pari
Passu Lien Secured Parties, take actions under the Intercreditor Agreement as
directed by such Act of Required Pari Passu Lien Secured Parties.

 

11



--------------------------------------------------------------------------------

(b) Each party to this Agreement acknowledges and consents to the undertaking of
the Collateral Trustee set forth in Section 3.1(a) and agrees to each of the
other provisions of this Agreement applicable to the Collateral Trustee.

(c) Notwithstanding anything to the contrary contained in this Agreement or any
other Pari Passu Lien Document, the Collateral Trustee will not commence any
exercise of remedies or any foreclosure actions or otherwise take any action or
proceeding against any of the Collateral unless and until it shall have been
directed in writing by an Act of Required Pari Passu Lien Secured Parties and
then only in accordance with the provisions of this Agreement.

(d) Each Pari Passu Lien Secured Party acting through its respective Pari Passu
Lien Representative and/or by its acceptance of the benefits of the Pari Passu
Lien Security Documents hereby authorizes and directs the Collateral Trustee to
enter into and perform under the Intercreditor Agreement.

SECTION 3.2 Release or Subordination of Liens. The Collateral Trustee will not
release or subordinate any Lien of the Collateral Trustee or consent to the
release or subordination of any Lien of the Collateral Trustee , except:

(a) as directed by an Act of Required Pari Passu Lien Secured Parties
accompanied by an Officers’ Certificate to the effect that the release or
subordination was permitted by each applicable Pari Passu Lien Document;

(b) as required by Article 4; or

(c) as ordered pursuant to applicable law under a final and nonappealable order
or judgment of a court of competent jurisdiction.

SECTION 3.3 Enforcement of Liens. If the Collateral Trustee at any time receives
written notice that any event has occurred that constitutes a Pari Passu Lien
Debt Default entitling the Collateral Trustee to foreclose upon, collect or
otherwise enforce its Liens under the Pari Passu Lien Security Documents, the
Collateral Trustee will promptly deliver written notice thereof to each Pari
Passu Lien Representative. Thereafter, the Collateral Trustee may await
direction by an Act of Required Pari Passu Lien Secured Parties and will act, or
decline to act, as directed by an Act of Required Pari Passu Lien Secured
Parties, in the exercise and enforcement of the Collateral Trustee’s interests,
rights, powers and remedies in respect of the Collateral or under the Pari Passu
Lien Security Documents or applicable law and, following the initiation of such
exercise of remedies, the Collateral Trustee will act, or decline to act, with
respect to the manner of such exercise of remedies as directed by an Act of
Required Pari Passu Lien Secured Parties. Unless it has been directed to the
contrary by an Act of Required Pari Passu Lien Secured Parties, the Collateral
Trustee in any event may (but will not be obligated to) take or refrain from
taking such action with respect to any default under any Pari Passu Lien
Document as it may deem advisable and in the interest of the Pari Passu Lien
Secured Parties, subject, at all times, to the terms of the Intercreditor
Agreement.

 

12



--------------------------------------------------------------------------------

SECTION 3.4 Application of Proceeds.

(a) The Collateral Trustee will apply the proceeds (a) received under the
Intercreditor Agreement or (b) subject to the Intercreditor Agreement, of any
collection, sale, foreclosure or other realization upon, or exercise of any
right or remedy with respect to, any Collateral and the proceeds thereof, and
the proceeds of any title insurance or other insurance policy required under any
Pari Passu Lien Document or otherwise covering the Collateral in the following
order of application:

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee ’s (and any former Collateral Trustee’s) fees and any
reasonable legal fees, costs and expenses or other liabilities of any kind
incurred by the Collateral Trustee (and any former Collateral Trustee ) or any
co-trustee or agent of the Collateral Trustee in connection with any Pari Passu
Lien Security Document (including, but not limited to, indemnification
obligations that are then due and payable);

SECOND, to the repayment of obligations, other than the Pari Passu Lien
Obligations, secured by a Permitted Prior Lien on the Collateral sold or
realized upon to the extent that such other Lien has priority over the Pari
Passu Liens but only if such obligation is discharged (in whole or in part) in
connection with such sale;

THIRD, to the respective Pari Passu Lien Representatives on a pro rata basis for
each Series of Pari Passu Lien Debt that is secured by such Collateral for
application to the payment of all such outstanding Pari Passu Lien Debt and any
such other Pari Passu Lien Obligations that are then due and payable and so
secured (for application in such order as may be provided in the Pari Passu Lien
Documents applicable to the respective Pari Passu Lien Obligations) in an amount
sufficient to pay in full in cash all outstanding Pari Passu Lien Debt and all
other Pari Passu Lien Obligations that are then due and payable (including all
interest and fees accrued thereon after the commencement of any action or
proceeding under Debtor Relief Laws at the rate, including any applicable
Post-Petition Interest, specified in the Pari Passu Lien Documents, even if such
Post-Petition Interest is not enforceable, allowable or allowed as a claim in
such proceeding); and

FOURTH, any surplus remaining after the payment in full in cash of amounts
described in the preceding clauses will be paid to the Borrower or the
applicable Guarantor, as the case may be, its successors or assigns, or to such
other Persons as may be entitled to such amounts under applicable law or as a
court of competent jurisdiction may direct.

Notwithstanding the foregoing, if any Series of Pari Passu Lien Debt has
released its Lien on any Collateral as described below in Section 4.4, then such
Series of Pari Passu Lien Debt and any related Pari Passu Lien Obligations of
that Series of Pari Passu Lien Debt thereafter shall not be entitled to share in
the proceeds of any Collateral so released by that Series of Pari Passu Lien
Debt.

 

13



--------------------------------------------------------------------------------

(b) This Section 3.4 is intended for the benefit of, and will be enforceable as
a third party beneficiary by, each present and future holder of Pari Passu Lien
Obligations, each present and future Pari Passu Lien Representative and the
Collateral Trustee as holder of Pari Passu Liens. The Pari Passu Lien
Representative of each future Series of Pari Passu Lien Debt will be required to
deliver a Collateral Trust Joinder including a lien sharing confirmation as
provided in Section 3.8 at the time of incurrence of such Series of Pari Passu
Lien Debt.

(c) In connection with the application of proceeds pursuant to Section 3.4(a),
except as otherwise directed by an Act of Required Pari Passu Lien Secured
Parties, the Collateral Trustee may (but shall not be obligated to) sell any
non-cash proceeds for cash prior to the application of the proceeds thereof.

(d) In making the determinations and allocations in accordance with
Section 3.4(a), the Collateral Trustee may conclusively rely upon information
supplied by the relevant Pari Passu Lien Representative as to the amounts of
unpaid principal and interest and other amounts outstanding or due and payable
with respect to its respective Pari Passu Lien Debt and any other Pari Passu
Lien Obligations.

SECTION 3.5 Powers of the Collateral Trustee.

(a) The Collateral Trustee is irrevocably authorized and empowered to enter into
and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies under the Pari Passu Lien Security
Documents and applicable law and in equity and to act as set forth in this
Article 3 or, subject to the other provisions of this Agreement, as requested in
any lawful directions given to it from time to time in respect of any matter by
an Act of Required Pari Passu Lien Secured Parties.

(b) No Pari Passu Lien Representative or Pari Passu Lien Secured Party (other
than the Collateral Trustee ) will have any liability whatsoever for any act or
omission of the Collateral Trustee.

SECTION 3.6 Documents and Communications. The Collateral Trustee will permit
each Pari Passu Lien Representative upon reasonable written notice from time to
time to inspect and copy, at the cost and expense of the party requesting such
copies, any and all Pari Passu Lien Security Documents and other documents,
notices, certificates, instructions or communications received by the Collateral
Trustee in its capacity as such.

SECTION 3.7 For Sole and Exclusive Benefit of the Pari Passu Lien Secured
Parties. The Collateral Trustee will accept, hold, administer and enforce all
Liens on the Collateral at any time transferred or delivered to it and all other
interests, rights, powers and remedies at any time granted to or enforceable by
the Collateral Trustee and all other property of the Trust Estate solely and
exclusively for the benefit of the present and future holders of present

 

14



--------------------------------------------------------------------------------

and future Pari Passu Lien Obligations, and will distribute all proceeds
received by it in realization thereon or from enforcement thereof solely and
exclusively pursuant to the provisions of Section 3.4.

SECTION 3.8 Additional Pari Passu Lien Debt.

(a) The Collateral Trustee will, as collateral trustee hereunder, perform its
undertakings set forth in this Agreement with respect to any Pari Passu Lien
Debt that is issued or incurred after the date hereof if, unless such Funded
Debt is issued under an existing Pari Passu Lien Document for any Series of Pari
Passu Lien Debt whose Pari Passu Lien Representative is already party to this
Agreement, the designated Pari Passu Lien Representative identified pursuant to
Section 3.8(b) signs a Collateral Trust Joinder and delivers the same to the
Collateral Trustee.

(b) The Borrower will be permitted to designate as Pari Passu Lien Debt
hereunder any Funded Debt that is incurred by the Borrower or any Guarantor
after the date of this Agreement in accordance with the terms of all applicable
Pari Passu Lien Documents. The Borrower may only effect such designation by
delivering to the Collateral Trustee (i) an Officers’ Certificate stating that
the incurrence of such Additional Pari Passu Lien Debt is authorized and
permitted by the Pari Passu Lien Documents and (ii) an Additional Pari Passu
Lien Debt Designation that:

(1) states that the Borrower or such Guarantor intends to incur additional Pari
Passu Lien Debt (“Additional Pari Passu Lien Debt”) which will be Pari Passu
Lien Debt not prohibited by any Pari Passu Lien Document to be incurred and
secured by a Pari Passu Lien equally and ratably with all previously existing
and future Pari Passu Lien Debt;

(2) specifies the name and address of the Pari Passu Lien Representative for
such Additional Pari Passu Lien Debt for purposes of this Agreement including
Section 7.6;

(3) states that the Borrower and each Guarantor has duly authorized, executed
(if applicable) and recorded (or caused to be recorded) in each appropriate
governmental office all relevant filings and recordations to ensure that the
Additional Pari Passu Lien Debt is secured by the Collateral (except for the
Excluded Collateral) in accordance with the Pari Passu Lien Security Documents;

(4) attaches as Exhibit 1 to such Additional Pari Passu Lien Debt Designation a
Reaffirmation Agreement in substantially the form attached as Exhibit 1 to
Exhibit A of this Agreement, which Reaffirmation Agreement has been duly
executed by the Borrower and each Guarantor; and

(5) states that the Borrower has caused a copy of the Additional Pari Passu Lien
Debt Designation and the related Collateral Trust Joinder to be delivered to
each then existing Pari Passu Lien Representative.

 

15



--------------------------------------------------------------------------------

Although the Borrower shall be required to deliver a copy of each Additional
Pari Passu Lien Debt Designation and each Collateral Trust Joinder to each then
existing Pari Passu Lien Representative, the failure to so deliver a copy of the
Additional Pari Passu Lien Debt and/or Collateral Trust Joinder to any then
existing Pari Passu Lien Representative shall not affect the status of such debt
as Additional Pari Passu Lien Debt if the other requirements of this Section 3.8
are complied with. Notwithstanding the foregoing, nothing in this Agreement will
be construed to allow the Borrower or any Guarantor to incur additional Funded
Debt or Liens if prohibited by the terms of any Pari Passu Lien Documents.

(c) With respect to any Additional Pari Passu Lien Debt, Borrower and each of
the Guarantors agrees to take such actions (if any) as may from time to time
reasonably be requested by the Collateral Trustee , any Pari Passu Lien
Representative or any Act of Required Pari Passu Lien Secured Parties, and enter
into such technical amendments, modifications and/or supplements to the then
existing Guarantees and Pari Passu Lien Security Documents (or execute and
deliver such additional Pari Passu Lien Security Documents) as may from time to
time be reasonably requested by such Persons (including as contemplated by
clause (d) below), to ensure that the Additional Pari Passu Lien Debt is secured
by, and entitled to the benefits of, the relevant Pari Passu Lien Security
Documents, and each Pari Passu Lien Secured Party (by its acceptance of the
benefits hereof) hereby agrees to, and authorizes the Collateral Trustee to
enter into, any such technical amendments, modifications and/or supplements (and
additional Pari Passu Lien Security Documents). Borrower and each Guarantor
hereby further agree that, if there are any recording, filing or other similar
fees payable in connection with any of the actions to be taken pursuant to this
Section 3.8(c) or Section 3.8(d), all such amounts shall be paid by, and shall
be for the account of, Borrower and the respective Guarantors, on a joint and
several basis.

(d) Without limitation of the foregoing, Borrower and each of the Guarantors
agrees to take the following actions with respect to any real property
Collateral with respect to all Additional Pari Passu Lien Debt:

(1) Borrower and the other applicable Guarantors shall enter into, and deliver
to the Collateral Trustee a mortgage modification (each such modification, a
“Modification”) or new mortgage or deed of trust with regard to each real
property subject to a mortgage or deed of trust (each such mortgage or deed of
trust a “Mortgage,” and each such property a “Mortgaged Property”), with such
changes as may be required to account for local law matters, at the time of such
incurrence, in proper form for recording in all applicable jurisdictions, and
the Borrower and such Guarantors are jointly and severally liable to pay all
filing and recording fees and taxes, documentary stamp taxes and other taxes,
charges and fees, if any, necessary for filing or recording in the recording
office of each jurisdiction where such real property to be encumbered thereby is
situated;

(2) Borrower or the applicable Guarantor will cause to be delivered a customary
local counsel opinion with respect to each such Mortgaged Property;

(3) Borrower or the applicable Guarantor will cause a title company to have
delivered to the Collateral Trustee a title insurance policy (or, as applicable,
an

 

16



--------------------------------------------------------------------------------

endorsement to each title insurance policy previously delivered to the
Collateral Trustee with respect to the Mortgage or Mortgages for such Series of
Pari Passu Lien Debt and all related other Pari Passu Lien Obligations), date
down(s) or other evidence (which may include a new title insurance policy) (each
such delivery, a “Title Datedown Product”), in each case insuring that (i) the
validity, enforceability and priority of the Liens of the applicable Mortgage(s)
as security for the Pari Passu Lien Obligations (including such Additional Pari
Passu Lien Debt) has not changed and, if a new Mortgage is entered into, that
the Lien of such new Mortgage securing the Pari Passu Lien Debt then being
incurred shall be enforceable and have the same priority as any existing
Mortgage securing then existing Pari Passu Lien Obligations, (ii) confirming
and/or insuring that since the later of the original date of such title
insurance product and the date of the Title Datedown Product delivered most
recently prior to (and not in connection with) such Additional Pari Passu Lien
Debt, there has been no change in the condition of title and (iii) there are no
intervening liens or encumbrances which may then or thereafter take priority
over the Lien of the applicable Mortgage(s), in each case other than with
respect to Liens permitted by each Pari Passu Lien Document (without adding any
additional exclusions or exceptions to coverage); and

(4) the Borrower and the applicable Guarantor shall deliver to the approved
title company, the Collateral Trustee and/or all other relevant third parties
all other items reasonably necessary to record each such Mortgage and
Modification, to issue a Title Datedown Product and to create, perfect or
preserve the validity, enforceability and priority of the Lien of the
mortgage(s) as set forth above and contemplated hereby and by the Pari Passu
Lien Documents.

ARTICLE 4. OBLIGATIONS ENFORCEABLE BY THE BORROWER AND THE GUARANTORS

SECTION 4.1 Release of Liens on Collateral.

(a) The Collateral Trustee’s Liens upon the Collateral will be released in any
of the following circumstances:

(1) in whole, upon the Discharge of Pari Passu Lien Obligations;

(2) as to any Collateral that is sold, transferred or otherwise disposed of by
the Borrower or any Guarantor to a Person that is not (either before or after
such sale, transfer or disposition) the Borrower or a Subsidiary (as defined
under the Indenture) or an Affiliate of the Borrower in a transaction or other
circumstance that complies with Section 7.05 of the Credit Agreement, if any,
and is permitted by all of the other Pari Passu Lien Documents (for the
avoidance of doubt, any transaction that would cause a default or event of
default under any Pari Passu Lien Document is a transaction that is not
permitted by such Pari Passu Lien Document), at the time of such sale, transfer
or other disposition or to the extent of the interest sold, transferred or
otherwise disposed of;

 

17



--------------------------------------------------------------------------------

(3) as to a release of less than all or substantially all of the Collateral
(other than pursuant to clause (2) above), if (A) consent to release of that
Collateral has been given by the requisite percentage or number of holders of
each Series of Pari Passu Lien Debt at the time outstanding as provided for in
the applicable Pari Passu Lien Documents or (B) all Pari Passu Liens on such
Collateral have been automatically released pursuant to the Pari Passu Lien
Documents; provided, that this clause (3) shall not apply to Discharge of Pari
Passu Lien Obligations upon payment in full thereof;

(4) as to a release of all or substantially all of the Collateral (other than
pursuant to clause (1) above), if (A) consent to release of that Collateral has
been given by the requisite percentage or number of holders of each Series of
Pari Passu Lien Debt at the time outstanding as provided for in the applicable
Pari Passu Lien Documents and (B) the Borrower has delivered an Officers’
Certificate to the Collateral Trustee certifying that any such necessary
consents have been obtained;

(5) if any Guarantor is released from its obligations under each of the Pari
Passu Lien Documents, then the Pari Passu Liens on all Collateral owned by such
Guarantor and the obligations of such Guarantor under its Guarantee of the Pari
Passu Lien Obligations, shall be automatically, unconditionally and
simultaneously released; and

(6) otherwise in accordance with the terms of the Intercreditor Agreement.

(b) The Collateral Trustee agrees for the benefit of the Borrower and the
Guarantors that if the Collateral Trustee at any time receives all of the
following:

(1) an Officers’ Certificate stating that the conditions precedent in this
Agreement and all other Pari Passu Lien Documents, if any, relating to the
release of the Collateral have been complied with;

(2) the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable; and

(3) prior to the Discharge of Pari Passu Lien Obligations, the written
confirmation of each Pari Passu Lien Representative (such confirmation to be
given following receipt of, and based solely on, the Officers’ Certificate
described in clause (1) above and upon receipt of such certificates and opinions
as may be required by the applicable Pari Passu Lien Document governing such
Pari Passu Lien Representative) that, in its view, such release is permitted by
Section 4.1(a) and the respective Pari Passu Lien Documents governing the Pari
Passu Lien Obligations the holders of which such Pari Passu Lien Representative
represents;

then the Collateral Trustee will execute (at the sole cost and expenses of the
Borrower or such Guarantor and with such acknowledgements and/or notarizations
as are required) and deliver such release to the Borrower or the applicable
Guarantor on or before the later of (x) the date specified in such request for
such release and (y) the fifth Business Day after the date of receipt of the
items required by this Section 4.1(b) by the Collateral Trustee.

 

18



--------------------------------------------------------------------------------

(c) The Collateral Trustee hereby agrees that:

(1) in the case of any release pursuant to clause (2) of Section 4.1(a), if the
terms of any such sale, transfer or other disposition require the payment of the
purchase price to be contemporaneous with the delivery of the applicable
release, then, at the written request of and at the expense of the Borrower or
the applicable Guarantor, the Collateral Trustee will either (A) be present at
and deliver the release at the closing of such transaction or (B) deliver the
release under customary escrow arrangements that permit such contemporaneous
payment and delivery of the release; and

(2) at any time when a Pari Passu Lien Debt Default under a Series of Pari Passu
Lien Debt has occurred and is continuing, the Collateral Trustee will make best
efforts to deliver within one Business Day (and in any event, as soon as
reasonably practicable), of the receipt by it of any Act of Required Pari Passu
Lien Parties pursuant to Section 4.1(a)(3), the Collateral Trustee will deliver
a copy of such Act of Required Pari Passu Lien Secured Parties to each Pari
Passu Lien Representative.

(d) Each Pari Passu Lien Representative hereby agrees that as soon as reasonably
practicable after receipt of an Officers’ Certificate from the Borrower pursuant
to Section 4.1(b)(1) it will, to the extent required by such Section, either
provide (A) the written confirmation required by Section 4.1(b)(3), (B) a
written statement that such release is not permitted by Section 4.1(a) or (C) a
request for further information from the Borrower reasonably necessary to
determine whether the proposed release is permitted by Section 4.1(a) and after
receipt of such information such Pari Passu Lien Representative will as soon as
reasonably practicable either provide the written confirmation or statement
required pursuant to clause (A) or (B), as applicable.

SECTION 4.2 Delivery of Copies to Pari Passu Lien Representatives. The Borrower
will deliver to each Pari Passu Lien Representative a copy of each Officers’
Certificate delivered to the Collateral Trustee pursuant to Section 4.1(b),
together with copies of all documents delivered to the Collateral Trustee with
such Officers’ Certificate. The Pari Passu Lien Representatives will not be
obligated to take notice thereof or to act thereon, subject to Section 4.1(d).

SECTION 4.3 Collateral Trustee not Required to Serve, File or Record. The
Collateral Trustee is not required to serve, file, register or record any
instrument releasing or subordinating its Liens on any Collateral; provided,
however, that if the Borrower or any Guarantor shall make a written demand for a
termination statement under Section 9-513(c) of the UCC, the Collateral Trustee
shall comply with the written request of such Borrower or Guarantor to comply
with the requirements of such UCC provision; provided, further, that the
Collateral Trustee must first confirm with the Pari Passu Lien Representatives
that the requirements of such UCC provisions have been satisfied.

 

19



--------------------------------------------------------------------------------

SECTION 4.4 Release of Liens in Respect of any Series of Pari Passu Lien Debt or
any Series of Pari Passu Lien Debt other than the Term Loans and Notes

(a) Release of Liens in Respect of the Term Loans. In addition to any release
pursuant to Section 4.1 hereof, the Collateral Trustee’s Pari Passu Lien will no
longer secure the Term Loans outstanding under the Credit Agreement or any other
Obligations under the Credit Agreement, and the right of the holders of the Term
Loans and such Obligations to the benefits and proceeds of the Collateral
Trustee’s Pari Passu Lien on the Collateral will terminate and be discharged
upon the occurrence of the Termination Date (as defined in the Credit Agreement)
under Section 9.10(b) of the Credit Agreement.

(b) Release of Liens in Respect of the Notes. In addition to any release
pursuant to Section 4.1 hereof, the Collateral Trustee’s Pari Passu Lien will no
longer secure the Notes outstanding under the Indenture or any other Obligations
under the Indenture, and the right of the holders of the Notes and such
Obligations to the benefits and proceeds of the Collateral Trustee’s Pari Passu
Lien on the Collateral will terminate and be discharged:

(1) upon satisfaction and discharge of the Indenture as set forth under
Section 7.01 of the Indenture;

(2) upon payment in full and discharge of all Notes outstanding under the
Indenture and all Obligations that are outstanding, due and payable under the
Indenture at the time the Notes are paid in full and discharged and termination;
or

(3) in whole or in part, with the consent of the holders of the requisite
percentage of Notes in accordance with Section 8.02 of the Indenture.

(c) Release of Liens in Respect of any Series of Pari Passu Lien Debt other than
the Term Loans and the Notes. In addition to any release pursuant to Section 4.1
hereof, as to any Series of Pari Passu Lien Debt other than the Term Loans and
the Notes, the Collateral Trustee’s Pari Passu Lien will no longer secure such
Series of Pari Passu Lien Debt if such Pari Passu Lien Debt has been paid in
full in cash, all commitments to extent credit in respect of such Series of Pari
Passu Lien Debt have been terminated, and all other Pari Passu Lien Obligations
related thereto that are outstanding and unpaid at the time such Series of Pari
Passu Lien Debt is paid are also paid in full in cash (other than any
obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities in respect of which no claim or demand for payment has been
made at such time).

ARTICLE 5. IMMUNITIES OF THE COLLATERAL TRUSTEE

SECTION 5.1 No Implied Duty. The Collateral Trustee will not have any fiduciary
duties to any party. Use of the term “Collateral Trustee” or “collateral
trustee” and the description of this Agreement as a “Collateral Trust Agreement”
are for convenience purposes only and does not give rise to any fiduciary duties
on the part of the Collateral Trustee . The Collateral Trustee will not have
responsibilities or obligations other than those expressly assumed by it in this
Agreement and the other Pari Passu Lien Security Documents and no implied
covenants or obligations under statute, common law or otherwise, shall be read
into this Agreement against the Collateral Trustee. The Collateral Trustee will
not be required to take any action that is contrary to applicable law or any
provision of this Agreement or the other Pari Passu Lien Security Documents.

 

20



--------------------------------------------------------------------------------

SECTION 5.2 Appointment of Agents and Advisors. The Collateral Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require and will not be responsible for any misconduct or negligence on the part
of any of them.

SECTION 5.3 Other Agreements. The Collateral Trustee has accepted its
appointment as Collateral Trustee hereunder and is bound by the Pari Passu Lien
Security Documents executed by the Collateral Trustee as of the date of this
Agreement and, as directed by an Act of Required Pari Passu Lien Secured
Parties, the Collateral Trustee shall execute additional Pari Passu Lien
Security Documents delivered to it after the date of this Agreement; provided,
however, that such additional Pari Passu Lien Security Documents do not
adversely affect the rights, privileges, benefits and immunities of the
Collateral Trustee . The Collateral Trustee will not otherwise be bound by, or
be held obligated by, the provisions of any indenture, credit agreement or other
agreement governing Pari Passu Lien Debt (other than this Agreement and the
other Pari Passu Lien Documents to which it is a party).

SECTION 5.4 Solicitation of Instructions.

(a) The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form of an Act of Required Pari Passu Lien Secured Parties,
an Officers’ Certificate, written instructions from Pari Passu Lien
Representatives or an order of a court of competent jurisdiction, as to any
action that it may be requested or required to take, or that it may propose to
take, in the performance of any of its obligations under this Agreement or the
other Pari Passu Lien Security Documents.

(b) No written direction given to the Collateral Trustee by an Act of Required
Pari Passu Lien Secured Parties that in the sole judgment of the Collateral
Trustee imposes, purports to impose or might reasonably be expected to impose
upon the Collateral Trustee any obligation or liability not set forth in or
arising under this Agreement and the other Pari Passu Lien Security Documents
will be binding upon the Collateral Trustee unless the Collateral Trustee
elects, at its sole option, to accept such direction.

SECTION 5.5 Limitation of Liability. The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Pari Passu Lien Security Document, except for its
own gross negligence, or willful misconduct as determined by a final order or
judgment of a court of competent jurisdiction.

 

21



--------------------------------------------------------------------------------

SECTION 5.6 Documents in Satisfactory Form. The Collateral Trustee will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form satisfactory to it.

SECTION 5.7 Entitled to Rely. The Collateral Trustee may seek and rely upon, and
shall be fully protected in relying upon, any judicial order or judgment, upon
any advice, opinion or statement of legal counsel, independent consultants and
other experts selected by it in good faith and upon any certification,
instruction, notice or other writing delivered to it by the Borrower or any
Guarantor in compliance with the provisions of this Agreement or delivered to it
by any Pari Passu Lien Representative as to the Pari Passu Lien Secured Parties
for whom it acts, without being required to determine the authenticity thereof
or the correctness of any fact stated therein or the propriety or validity of
service thereof. The Collateral Trustee may act in reliance upon any instrument
comporting with the provisions of this Agreement or any signature reasonably
believed by it in good faith to be genuine and may assume that any Person
purporting to give notice or receipt or advice or make any statement or execute
any document in connection with the provisions hereof or the other Pari Passu
Lien Security Documents has been duly authorized to do so. To the extent an
Officers’ Certificate or opinion of counsel is required or permitted under this
Agreement to be delivered to the Collateral Trustee in respect of any matter,
the Collateral Trustee may rely conclusively on such Officers’ Certificate or
opinion of counsel as to such matter and such Officers’ Certificate or opinion
of counsel shall be full warranty and protection to the Collateral Trustee for
any action taken, suffered or omitted by it under the provisions of this
Agreement or the other Pari Passu Lien Security Documents.

SECTION 5.8 Pari Passu Lien Debt Default. The Collateral Trustee will not be
required to inquire as to the occurrence or absence of any Pari Passu Lien Debt
Default and will not be affected by or required to act upon any notice or
knowledge as to the occurrence of any Pari Passu Lien Debt Default unless and
until it is directed by an Act of Required Pari Passu Lien Secured Parties.

SECTION 5.9 Actions by Collateral Trustee. As to any matter not expressly
provided for by this Agreement or the other Pari Passu Lien Security Documents,
the Collateral Trustee will act or refrain from acting as directed by an Act of
Required Pari Passu Lien Secured Parties and will be fully protected if it does
so, and any action taken, suffered or omitted pursuant to hereto or thereto
shall be binding on the Pari Passu Lien Secured Parties. The Collateral Trustee
shall not be liable for any action it takes or omits to take in good faith in
accordance with any Act of Required Pari Passu Lien Secured Parties.

SECTION 5.10 Security or Indemnity in favor of the Collateral Trustee. The
Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity satisfactory to it against any and all loss, liability or
expense which may be incurred by it by reason of taking or continuing to take
such action.

 

22



--------------------------------------------------------------------------------

SECTION 5.11 Rights of the Collateral Trustee. In the event of any conflict
between any terms and provisions set forth in this Agreement and those set forth
in any other Pari Passu Lien Security Document, the terms and provisions of this
Agreement shall supersede and control the terms and provisions of such other
Pari Passu Lien Security Document. In the event there is any bona fide, good
faith disagreement between the other parties to this Agreement or any of the
other Pari Passu Lien Security Documents resulting in adverse claims being made
in connection with Collateral held by the Collateral Trustee and the terms of
this Agreement or any of the other Pari Passu Lien Security Documents do not
unambiguously mandate the action the Collateral Trustee is to take or not to
take in connection therewith under the circumstances then existing, or the
Collateral Trustee is in doubt as to what action it is required to take or not
to take hereunder or under the other Pari Passu Lien Security Documents, it will
be entitled to refrain from taking any action (and will incur no liability for
doing so) until directed otherwise in writing by a request signed jointly by the
parties hereto entitled to give such direction or by order of a court of
competent jurisdiction.

SECTION 5.12 Limitations on Duty of Collateral Trustee in Respect of Collateral.

(a) Beyond the exercise of reasonable care in the custody of Collateral in its
possession, the Collateral Trustee will have no duty as to any Collateral, any
Collateral in its possession or control or in the possession or control of any
agent or bailee or any income thereon or as to preservation of rights against
prior parties or any other rights pertaining thereto and the Collateral Trustee
will not be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any Liens on the
Collateral; provided, however, that, notwithstanding the foregoing, the
Collateral Trustee will execute, file or record UCC-3 continuation statements
and other documents and instruments to preserve, protect or perfect the security
interests granted to the Collateral Trustee if it shall receive a specific
written request to execute, file or record the particular continuation statement
or other specific document or instrument by any Pari Passu Lien Representative.
The Collateral Trustee shall deliver to each other Pari Passu Lien
Representative a copy of any such written request accompanied by such
continuation statement or other specific document or instrument in proper
recordable form. The Collateral Trustee will be deemed to have exercised
reasonable care in the custody of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which it accords
its own property, and the Collateral Trustee will not be liable or responsible
for any loss or diminution in the value of any of the Collateral by reason of
the act or omission of any carrier, forwarding agency or other agent or bailee
selected by the Collateral Trustee in good faith.

(b) Except as provided in Section 5.12(a), the Collateral Trustee will not be
responsible for the existence, genuineness or value of any of the Collateral or
for the validity, perfection, priority or enforceability of the Liens in any of
the Collateral, whether impaired by operation of law or by reason of any action
or omission to act on its part hereunder, except to the extent such action or
omission constitutes gross negligence or willful misconduct on the

 

23



--------------------------------------------------------------------------------

part of the Collateral Trustee, for the validity or sufficiency of the
Collateral or any agreement or assignment contained therein, for the validity of
the title of the Borrower or any Guarantor to the Collateral, for insuring the
Collateral or for the payment of taxes, charges, assessments or Liens upon the
Collateral or otherwise as to the maintenance of the Collateral. The Collateral
Trustee hereby disclaims any representation or warranty to the current and
future holders of the Pari Passu Lien Obligations concerning the perfection of
the security interests granted to it or in the value of any Collateral.

Notwithstanding anything to the contrary contained herein:

(1) each of the parties thereto will remain liable under each of the Pari Passu
Lien Security Documents (other than this Agreement) to the extent set forth
therein to perform all of their respective duties and obligations thereunder to
the same extent as if this Agreement had not been executed;

(2) the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Pari Passu Lien Security Documents; and

(3) the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any of the parties to the Pari Passu Lien Security
Documents other than the Collateral Trustee.

SECTION 5.13 No Liability for Clean Up of Hazardous Materials. In the event that
the Collateral Trustee is required to acquire title to an asset for any reason,
or take any managerial action of any kind in regard thereto, in order to carry
out any obligation for the benefit of another, which in the Collateral Trustee’s
sole discretion may cause the Collateral Trustee to be considered an “owner or
operator” under any environmental laws or otherwise cause the Collateral Trustee
to incur, or be exposed to, any environmental liability or any liability under
any other federal, state or local law, the Collateral Trustee reserves the
right, instead of taking such action, either to resign as Collateral Trustee or
to arrange for the transfer of the title or control of the asset to a court
appointed receiver. The Collateral Trustee will not be liable to any Person for
any environmental liability or any environmental claims or contribution actions
under any federal, state or local law, rule or regulation by reason of the
Collateral Trustee’s actions and conduct as authorized, empowered and directed
hereunder or relating to any kind of discharge or release or threatened
discharge or release of any hazardous materials into the environment.

SECTION 5.14 No Liability for Interest

The Collateral Trustee shall not be liable for interest or investment income on
any money or securities received by it, except as the Collateral Trustee may
agree in writing with the Borrower.

 

24



--------------------------------------------------------------------------------

SECTION 5.15 Non-Reliance on Collateral Trustee

(a) The Collateral Trustee shall not be required to keep itself informed as to
the performance or observance by the Borrower or Guarantors of any of its
obligations under this Agreement, any Pari Passu Lien Document or any other
document referred to or provided for herein or therein. Except for notices,
reports and other documents and information expressly required to be furnished
to any Pari Passu Lien Secured Party by the Collateral Trustee hereunder, the
Collateral Trustee shall have no duty or responsibility to provide any Pari
Passu Lien Secured Party with any credit or other information concerning the
affairs, financial condition or business of the Borrower or any Guarantor that
may come into the possession of the Collateral Trustee or any of its Affiliates.

(b) Each Pari Passu Lien Representative, on behalf of itself and each Pari Passu
Lien Secured Party it represents, acknowledges that such Pari Passu Lien Secured
Parties have, independently and without reliance on any other Pari Passu Lien
Representative or the Collateral Trustee, and based on documents and information
deemed by them appropriate, made their own credit analysis and decision to enter
into the Pari Passu Lien Documents to which they are party or by which they are
bound, this Agreement and the transactions contemplated hereby and thereby, and
they will continue to make their own credit decisions in taking or not taking
any action under the Pari Passu Lien Documents or this Agreement (it being
understood that neither the Trustee nor Collateral Trustee has made and neither
has a duty to make any credit analysis).

ARTICLE 6. RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

SECTION 6.1 Resignation or Removal of Collateral Trustee. Subject to the
appointment of a successor Collateral Trustee as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Trustee:

(a) the Collateral Trustee may resign at any time by giving not less than 30
days’ notice of resignation to each Pari Passu Lien Representative and the
Borrower; and

(b) the Collateral Trustee may be removed at any time, with or without cause, by
an Act of Required Pari Passu Lien Secured Parties.

SECTION 6.2 Appointment of Successor Collateral Trustee. Upon any such
resignation or removal, a successor Collateral Trustee may be appointed by an
Act of Required Pari Passu Lien Secured Parties. If no successor Collateral
Trustee has been so appointed and accepted such appointment within 30 days after
the predecessor Collateral Trustee gave notice of resignation or was removed,
the retiring Collateral Trustee may (at the expense of the Borrower), at its
option, appoint a successor Collateral Trustee , or petition a court of
competent jurisdiction for appointment of a successor Collateral Trustee , which
must be a bank or trust company:

(a) authorized to exercise corporate trust powers;

(b) having a combined capital and surplus of at least $100,000,000; and

(c) that is not the Borrower or an Affiliate of the Borrower.

 

25



--------------------------------------------------------------------------------

The Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied.

SECTION 6.3 Succession. When the Person so appointed as successor Collateral
Trustee accepts such appointment:

(a) such Person will succeed to and become vested with all the rights, powers,
privileges and duties of the predecessor Collateral Trustee , and the
predecessor Collateral Trustee will be discharged from its duties and
obligations hereunder; and

(b) the predecessor Collateral Trustee will (at the expense of the Borrower)
promptly transfer all Liens and collateral security and other property of the
Trust Estate within its possession or control to the possession or control of
the successor Collateral Trustee and at the Borrower’s expense will execute
instruments and assignments as may be necessary or desirable or reasonably
requested by the successor Collateral Trustee to transfer to the successor
Collateral Trustee all Liens, interests, rights, powers and remedies of the
predecessor Collateral Trustee in respect of the Pari Passu Lien Security
Documents or the Trust Estate.

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.9 and
7.10.

SECTION 6.4 Merger, Conversion or Consolidation of Collateral Trustee. Any
Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 6.3, provided that
(i) without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in clauses (a) through (c) of Section 6.2 and (ii) the
Collateral Trustee provides prompt written notice to the Borrower and each Pari
Passu Lien Representative of the occurrence of any such merger, conversion or
consolidation.

 

26



--------------------------------------------------------------------------------

ARTICLE 7. MISCELLANEOUS PROVISIONS

SECTION 7.1 Amendment.

(a) No amendment or supplement to the provisions of any Pari Passu Lien Security
Document will be effective without the approval of the Collateral Trustee acting
as directed by an Act of Required Pari Passu Lien Secured Parties, except that:

(1) any amendment or supplement that has the effect solely of:

(A) adding or maintaining Collateral, securing additional Pari Passu Lien
Obligations that are otherwise permitted by the terms of any Pari Passu Lien
Document to be secured by the Collateral or preserving, perfecting or
establishing the Liens thereon or the rights of the Collateral Trustee therein;
or

(B) providing for the assumption of the Borrower’s or any Guarantor’s
obligations under any Pari Passu Lien Document in the case of a merger or
consolidation or sale of all or substantially all of the assets of the Borrower
or such Guarantor to the extent permitted by the terms of the Credit Agreement,
the Indenture or any other Pari Passu Lien Documents, as applicable;

will become effective when executed and delivered by the Borrower or any other
applicable Guarantor party thereto and the Collateral Trustee ;

(2) no amendment or supplement that reduces, impairs or adversely affects the
right of any Pari Passu Lien Secured Party:

(A) to vote its outstanding Pari Passu Lien Debt as to any matter described as
subject to an Act of Required Pari Passu Lien Secured Parties (or amends the
provisions of this Section 7.1(a)(2) or the definition of “Act of Required Pari
Passu Lien Secured Parties”);

(B) to share in the order of application described in Section 3.4 in the
proceeds of enforcement of or realization on any Collateral that has not been
released in accordance with the provisions described in Section 4.1 or 4.4;

(C) to require that Liens securing Pari Passu Lien Obligations be released only
as set forth in the provisions described in Section 4.1 or 4.4; or

(D) under this Section 7.1,

will become effective without the consent of the requisite percentage or number
of holders of each Series of Pari Passu Lien Debt so affected under the
applicable Pari Passu Lien Documents; and

(3) no amendment or supplement that imposes any obligation upon the Collateral
Trustee or any Pari Passu Lien Representative or adversely affects the rights of
the Collateral Trustee or any Pari Passu Lien Representative, respectively, in
its capacity as such will become effective without the consent of the Collateral
Trustee or such Pari Passu Lien Representative, respectively.

(b) The Collateral Trustee will not enter into any amendment or supplement
unless it has received an Officers’ Certificate to the effect that such
amendment or supplement will not result in a breach of any provision or covenant
contained in any of the Pari Passu Lien Documents, the Intercreditor Agreement
and this Agreement. Prior to executing any amendment or supplement pursuant to
this Section 7.1, the Collateral Trustee will be entitled

 

27



--------------------------------------------------------------------------------

to receive an opinion of counsel of the Borrower to the effect that the
execution of such document is authorized or permitted hereunder, and with
respect to amendments adding Collateral, an opinion of counsel of the Borrower
addressing customary Lien creation and perfection matters, and if such
additional Collateral consists of equity interests of any Person which equity
interests constitute certificated securities, Lien priority matters with respect
to such additional Collateral (which opinion may be subject to customary
assumptions and qualifications).

SECTION 7.2 Voting. In connection with any matter under this Agreement requiring
a vote of holders of Pari Passu Lien Debt, including under clause (ii) of the
definition of “Act of Required Pari Passu Lien Secured Parties”, each Series of
Pari Passu Lien Debt will cast its votes in accordance with the Pari Passu Lien
Documents governing such Series of Pari Passu Lien Debt. By way of example, if a
matter under this Agreement requires a consent of a majority of the aggregate
principal amount thereof to vote in accordance with the Pari Passu Lien
Documents governing such Series of Pari Passu Lien Debt, then such majority
consent must be obtained for such Series of Pari Passu Lien Debt to vote
affirmatively under this Agreement; but if a matter under this Agreement
requires 100% of the aggregate principal amount thereof to vote in accordance
with the Pari Passu Lien Documents governing such Series of Pari Passu Lien
Debt, then a unanimous consent must be obtained for such Series of Pari Passu
Lien Debt to vote affirmatively under this Agreement. For purposes of clause
(i) of the definition of “Act of Required Pari Passu Lien Secured Parties”, the
amount of Pari Passu Lien Debt to be voted by a Series of Pari Passu Lien Debt
will equal the aggregate principal amount of Pari Passu Lien Debt voted
affirmatively under such Series of Pari Passu Lien Debt.

Upon request of the Collateral Trustee, (a) each Pari Passu Lien Representative
shall provide written notice to the Collateral Trustee of the aggregate
principal amount of outstanding Pari Passu Lien Debt for which it is the Pari
Passu Lien Representative and (b)(i) each Pari Passu Lien Representative shall
provide written notice to the Collateral Trustee of the aggregate principal
amount of each holder of Pari Passu Lien Debt for which it is the Pari Passu
Lien Representative solely to the extent that such information is available to
such Pari Passu Lien Representative or (ii) each holder of Pari Passu Lien Debt,
which has voted in connection with any matter under this Agreement, shall
provide written notice to the Collateral Trustee of the aggregate principal
amount of Pari Passu Lien Debt held by such holder.

SECTION 7.3 Further Assurances; Insurance.

(a) The Borrower and each of the Guarantors will do or cause to be done all acts
and things that may be required, or that the Collateral Trustee from time to
time may reasonably request, to assure and confirm that the Collateral Trustee
holds, for the benefit of the Pari Passu Lien Secured Parties, duly created and
enforceable and perfected Liens upon the Collateral, (including any property or
assets that are acquired or otherwise become, or are required by any Pari Passu
Lien Document to become, Collateral after the date hereof), in each case as
contemplated by, and with the Lien priority required under, the Pari Passu Lien
Documents.

 

28



--------------------------------------------------------------------------------

(b) Upon the reasonable request of the Collateral Trustee or any Pari Passu Lien
Representative at any time and from time to time, the Borrower and each of the
Guarantors will promptly execute, acknowledge and deliver such security
documents, instruments, certificates, notices and other documents, and take such
other actions as may be reasonably required, or that the Collateral Trustee may
reasonably request, to create, perfect, protect, assure or enforce the Liens and
benefits intended to be conferred, in each case as contemplated by the Pari
Passu Lien Documents for the benefit of the Pari Passu Lien Secured Parties.

(c) The Borrower and the Guarantors will maintain insurance as may be required
by the Pari Passu Lien Security Documents, naming the Collateral Trustee as an
additional insured and loss payee.

(d) Upon the request of the Collateral Trustee , the Borrower and the Guarantors
will furnish to the Collateral Trustee full information as to their property and
liability insurance carriers.

(e) The Borrower and the Guarantors will use commercially reasonable efforts to
cause all insurance policies required by Section 7.3(c) above to provide for not
less than ten (10) days’ prior notice to the Collateral Trustee of termination,
lapse or cancellation of such insurance.

(f) Upon the request of the Collateral Trustee , the Borrower and the Guarantors
will permit the Collateral Trustee, any Pari Passu Lien Representative or any of
its agents or representatives, at reasonable times and intervals upon reasonable
prior notice, to visit their offices and sites and inspect any of the Collateral
and to discuss matters relating to the Collateral with their respective officers
and independent public accountants. The Borrower and the Guarantors shall, at
any reasonable time and from time to time upon reasonable prior notice, permit
the Collateral Trustee or any of its agents or representatives to examine and
make copies of and abstracts from the records and books of account of the
Borrower and the Guarantors and their Subsidiaries, all at the Borrower’s
expense.

SECTION 7.4 Successors and Assigns.

(a) Except as provided in Section 5.2, the Collateral Trustee may not, in its
capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void. All obligations of the Collateral Trustee
hereunder will inure to the sole and exclusive benefit of, and be enforceable
by, each Pari Passu Lien Representative and each present and future holder of
Pari Passu Lien Obligations, each of whom will be entitled to enforce this
Agreement as a third-party beneficiary hereof, and all of their respective
successors and assigns.

 

29



--------------------------------------------------------------------------------

(b) Neither the Borrower nor any Guarantor may delegate any of its duties or
assign any of its rights hereunder, and any attempted delegation or assignment
of any such duties or rights will be null and void. All obligations of the
Borrower and the Guarantors hereunder will inure to the sole and exclusive
benefit of, and be enforceable by, the Collateral Trustee , each Pari Passu Lien
Representative and each present and future holder of Pari Passu Lien
Obligations, each of whom will be entitled to enforce this Agreement as a
third-party beneficiary hereof, and all of their respective successors and
assigns.

SECTION 7.5 Delay and Waiver. No failure to exercise, no course of dealing with
respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Pari Passu Lien Security
Documents will impair any such right, power or remedy or operate as a waiver
thereof. No single or partial exercise of any such right, power or remedy will
preclude any other or future exercise thereof or the exercise of any other
right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.

SECTION 7.6 Notices. Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:

 

If to the Collateral Trustee:    Wilmington Trust, National Association   
Global Capital Markets    1100 North Market Street    Wilmington, Delaware 19890
   Telephone: 302-636-6432    Fax: 302-636-4145    Attention: SunEdison
Collateral Trust Administrator If to the Borrower or any Guarantor:   
SunEdison, Inc.    13736 Riverport Drive    Maryland Heights, MO 63043   
Telephone: 314-770-7300    Fax: 314-770-7381    Attention: Treasurer
If to the Administrative Agent:    Deutsche Bank AG New York Branch    60 Wall
Street    New York, NY 10005    Telephone: 904-271-3583    Fax: 732-380-3355   
Attention: Phelecia Parker

 

30



--------------------------------------------------------------------------------

If to the Trustee:       Wilmington Trust, National Association    Global
Capital Markets    1100 North Market Street    Wilmington, Delaware 19890   
Telephone: 302-636-6432    Fax: 302-636-4145    Attention: SunEdison 5% Secured
Notes Administrator

and if to any other Pari Passu Lien Representative, to such address as it may
specify by written notice to the parties named above.

All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, or by overnight air courier guaranteeing
next day delivery, to the relevant address set forth above or, as to holders of
Pari Passu Lien Debt, its address shown on the register kept by the office or
agency where the relevant Pari Passu Lien Debt may be presented for registration
of transfer or for exchange. To the extent applicable, any notice or
communication will also be so mailed to any Person described in § 313(c) of the
Trust Indenture Act of 1939, as amended, to the extent required thereunder.
Failure to mail a notice or communication to a holder of Pari Passu Lien Debt or
any defect in it will not affect its sufficiency with respect to other holders
of Pari Passu Lien Debt.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it,
except that notices given to the Collateral Trustee or Trustee are given only
upon receipt thereof.

SECTION 7.7 Notice Following Discharge of Pari Passu Lien Obligations. Promptly
following the Discharge of Pari Passu Lien Obligations with respect to one or
more Series of Pari Passu Lien Debt, each Pari Passu Lien Representative with
respect to each applicable Series of Pari Passu Lien Debt that is so discharged
will provide written notice of such discharge to the Collateral Trustee and to
each other Pari Passu Lien Representative.

SECTION 7.8 Entire Agreement. This Agreement, together with the Pari Passu Lien
Security Documents, states the complete agreement of the parties relating to the
undertaking of the Collateral Trustee set forth herein and supersedes all oral
negotiations and prior writings in respect of such undertaking.

 

31



--------------------------------------------------------------------------------

SECTION 7.9 Compensation; Expenses. The Borrower and the Guarantors jointly and
severally agree to pay, promptly upon demand:

(a) such compensation to the Collateral Trustee and its agents as the Borrower
and the Collateral Trustee may agree in writing from time to time;

(b) all reasonable costs and expenses incurred by the Collateral Trustee and its
agents in the preparation, execution, delivery, filing, recordation,
administration or enforcement of this Agreement or any other Pari Passu Lien
Security Document or any consent, amendment, waiver or other modification
relating hereto or thereto;

(c) all reasonable fees, expenses and disbursements of legal counsel and any
auditors, accountants, consultants or appraisers or other professional advisors
and agents engaged by the Collateral Trustee or any Pari Passu Lien
Representative incurred in connection with the negotiation, preparation,
closing, administration, performance or enforcement of this Agreement and the
other Pari Passu Lien Security Documents or any consent, amendment, waiver or
other modification relating hereto or thereto and any other document or matter
requested by the Borrower or any Guarantor;

(d) all reasonable costs and expenses incurred by the Collateral Trustee and its
agents in creating, perfecting, preserving, releasing or enforcing the
Collateral Trustee’s Liens on the Collateral, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, search fees, and title
insurance premiums;

(e) all other reasonable costs and expenses incurred by the Collateral Trustee
and its agents in connection with the negotiation, preparation and execution of
the Pari Passu Lien Security Documents and any consents, amendments, waivers or
other modifications thereto and the transactions contemplated thereby or the
exercise of rights or performance of obligations by the Collateral Trustee
thereunder; and

(f) all costs and expenses incurred by the Collateral Trustee , its agents and
any Pari Passu Lien Representative in connection with the preservation,
collection, foreclosure or enforcement of the Collateral subject to the Pari
Passu Lien Security Documents or any interest, right, power or remedy of the
Collateral Trustee or in connection with the collection or enforcement of any of
the Pari Passu Lien Obligations or the proof, protection, administration or
resolution of any claim based upon the Pari Passu Lien Obligations in any Debtor
Relief Laws, including all fees and disbursements of attorneys, accountants,
auditors, consultants, appraisers and other professionals engaged by the
Collateral Trustee , its agents or the Pari Passu Lien Representatives.

The agreements in this Section 7.9 will survive repayment of all other Pari
Passu Lien Obligations and the removal or resignation of the Collateral Trustee.

 

32



--------------------------------------------------------------------------------

SECTION 7.10 Indemnity.

(a) The Borrower and the Guarantors jointly and severally agree to defend,
indemnify, pay and hold harmless the Collateral Trustee , each Pari Passu Lien
Representative, each Pari Passu Lien Secured Party and each of their respective
Affiliates and each and all of the directors, officers, partners, trustees,
employees, attorneys and agents, and (in each case) their respective heirs,
representatives, successors and assigns (each of the foregoing, an “Indemnitee”)
from and against any and all Indemnified Liabilities; provided, no Indemnitee
will be entitled to indemnification hereunder with respect to any Indemnified
Liability to the extent such Indemnified Liability is found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee.

(b) All amounts due under this Section 7.10 will be payable upon demand.

(c) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.10(a) may be unenforceable in whole or in part
because they violate any law or public policy, the Borrower and each of the
Guarantors will contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.

(d) Neither the Borrower nor any Guarantor will ever assert any claim against
any Indemnitee, on any theory of liability, for any lost profits or special,
indirect or consequential damages or (to the fullest extent a claim for punitive
damages may lawfully be waived) any punitive damages arising out of, in
connection with, or as a result of, this Agreement or any other Pari Passu Lien
Document or any agreement or instrument or transaction contemplated hereby or
relating in any respect to any Indemnified Liability, and the Borrower and each
of the Guarantors hereby forever waives, releases and agrees not to sue upon any
claim for any such lost profits or special, indirect, consequential or (to the
fullest extent lawful) punitive damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

(e) Without limiting the agreements set forth in 7.10(d) above, in no event
shall the Collateral Trustee be responsible or liable to any person for lost
profits or special, indirect or consequential damages or (to the fullest extent
a claim for punitive damages may lawfully be waived) any punitive damages
arising out of, in connection with, or as a result of, this Agreement or any
other Pari Passu Lien Document or any agreement or instrument or transaction
contemplated hereby.

(f) The agreements in this Section 7.10 will survive repayment of all other Pari
Passu Lien Obligations, the termination of this Agreement and any removal or
resignation of the Collateral Trustee.

SECTION 7.11 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition

 

33



--------------------------------------------------------------------------------

or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7.12 Section Headings. The section headings and Table of Contents used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

SECTION 7.13 Obligations Secured. All obligations of the Borrower and the
Guarantors set forth in or arising under this Agreement will be Pari Passu Lien
Obligations and are secured by all Liens granted by the Pari Passu Lien Security
Documents.

SECTION 7.14 Governing Law. THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

SECTION 7.15 Consent to Jurisdiction. All judicial proceedings brought against
any party hereto arising out of or relating to this Agreement may be brought in
any state or federal court of competent jurisdiction in the State, County and
City of New York. By executing and delivering this Agreement, each Grantor, for
itself and in connection with its properties, irrevocably:

(a) accepts generally and unconditionally the nonexclusive jurisdiction and
venue of such courts;

(b) waives any defense of forum non conveniens;

(c) agrees that service of all process in any such proceeding in any such court
may be made by registered or certified mail, return receipt requested, to such
party at its address provided in accordance with Section 7.6;

(d) agrees that service as provided in clause (c) above is sufficient to confer
personal jurisdiction over such party in any such proceeding in any such court
and otherwise constitutes effective and binding service in every respect; and

 

34



--------------------------------------------------------------------------------

(e) agrees that each party hereto retains the right to serve process in any
other manner permitted by law or to bring proceedings against any party in the
courts of any other jurisdiction.

SECTION 7.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER PARI PASSU LIEN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT,
BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER PARI PASSU LIEN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO FURTHER
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

SECTION 7.17 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic imaging means), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by facsimile or other electronic
transmission (e.g. “pdf” or “tif” format) shall be effective as delivery of a
manually executed counterpart hereof.

SECTION 7.18 Guarantors and Additional Guarantors. The Borrower represents and
warrants that each Person who is a Guarantor on the date hereof has duly
executed this Agreement. The Borrower will cause each Person that hereafter
becomes a Guarantor or is required by any Pari Passu Lien Document to become a
party to this Agreement to become a guarantor thereunder or party to this
Agreement, for all purposes of this Agreement, by causing such Person to execute
and deliver to the Collateral Trustee a Collateral Trust Joinder, whereupon such
Person will be bound by the terms hereof to the same extent as if it had
executed and delivered this Agreement as of the date hereof. The Borrower shall
promptly provide each Pari Passu Lien Representative with a copy of each
Collateral Trust Joinder executed and delivered pursuant to this Section 7.18;
provided, however, that the failure to so deliver a copy of the Collateral Trust
Joinder to any then existing Pari Passu Lien Representative shall not affect the
inclusion of such Person as a Guarantor if the other requirements of this
Section 7.18 are complied with.

 

35



--------------------------------------------------------------------------------

SECTION 7.19 Continuing Nature of this Agreement. This Agreement will be
reinstated if at any time (i) any payment or distribution in respect of any of
the Pari Passu Lien Obligations is rescinded or must otherwise be returned in an
action or proceeding under Debtor Relief Laws or otherwise by any Pari Passu
Lien Secured Party or Pari Passu Lien Representative or any representative of
any such party (whether by demand, settlement, litigation or otherwise) or
(ii) all or any part of a payment or distribution made with respect to the Pari
Passu Lien Obligations is recovered from any Pari Passu Lien Secured Party or
any Pari Passu Lien Representative in an action or proceeding under Debtor
Relief Laws or otherwise.

SECTION 7.20 Insolvency.

(a) This Agreement will be applicable both before and after the commencement of
any action or proceeding under Debtor Relief Laws by or against the Borrower or
any Guarantor. The relative rights, as provided for in this Agreement, will
continue after the commencement of any action or proceeding under such Debtor
Relief Laws on the same basis as prior to the date of the commencement of any
such case, as provided in this Agreement.

(b) Each party hereto, including the Borrower and the Guarantors, all hereby
acknowledge and agree that in any action or proceeding under Debtor Relief Laws,
all of the Pari Passu Lien Secured Parties will be classified in the same class
in any plan of reorganization or liquidation, and will receive the same
treatment on account of their claims in any such plan of reorganization or
liquidation, and that to the extent that any Person in any such action or
proceeding under Debtor Relief Laws objects to such classification, the
Borrower, Guarantors and all of the Pari Passu Lien Secured Parties shall take
all commercially reasonable actions to defend against such objections. In order
to further effectuate this provision, the Borrower and each of the Guarantors
hereby agrees that it will seek to assume this Agreement on the first day of any
action or proceeding under Debtor Relief Laws, and will use all commercially
reasonable efforts to effectuate such assumption. If, for any reason, the intent
of this provision is frustrated in any action or proceeding under Debtor Relief
Laws and cannot be implemented, each of the Pari Passu Lien Secured Parties
agrees to turnover any distributions to the Collateral Trustee which it receives
in any plan of reorganization of liquidation so that the Pari Passu Lien Secured
Parties would receive the same treatment in any such plan of reorganization or
liquidation as if all of the Pari Passu Lien Secured Parties had been classified
in the same class.

SECTION 7.21 Rights and Immunities of Pari Passu Lien Representatives. The
Trustee will be entitled to all of the rights, protections, immunities and
indemnities set forth in the Indenture and any future Pari Passu Lien
Representative will be entitled to all of the rights, protections, immunities
and indemnities set forth in the indenture, credit agreement or other agreement
governing the applicable Pari Passu Lien Debt with respect to which such

 

36



--------------------------------------------------------------------------------

Person will act as representative, in each case as if specifically set forth
herein. In no event will any Pari Passu Lien Representative be liable for any
act or omission on the part of the Borrower or the Guarantors or the Collateral
Trustee hereunder.

SECTION 7.22 Force Majeure

In no event shall the Collateral Trustee be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of
or caused by, directly or indirectly, forces beyond its control, including,
without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, disasters, nuclear or natural
catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services; it being
understood that the Collateral Trustee shall use reasonable efforts which are
consistent with accepted practices in the banking industry to resume performance
as soon as practicable under the circumstances.

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives as of the day and year first
above written.

 

SUNEDISON, INC., as Borrower By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Executive Vice President, CAO & CFO

SUNEDISON HOLDINGS CORPORATION,

as a Guarantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

SUNEDISON INTERNATIONAL, INC.,

as a Guarantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

MEMC PASADENA, INC.,

as a Guarantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

ENFLEX CORPORATION,

as a Guarantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

NVT, LLC,

as a Guarantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

 

[Signature Page to Collateral Trust Agreement]



--------------------------------------------------------------------------------

SOLAICX, as a Guarantor By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

SUN EDISON LLC,

as a Guarantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

SUNEDISON CANADA, LLC,

as a Guarantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

SUNEDISON INTERNATIONAL, LLC,

as a Guarantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

FOTOWATIO RENEWABLE VENTURES, INC.,

as a Guarantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

SUNEDISON CONTRACTING, LLC,

as a Guarantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

 

[Signature Page to Collateral Trust Agreement]



--------------------------------------------------------------------------------

NVT LICENSES, LLC, as a Guarantor By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

TEAM-SOLAR, INC.,

as a Guarantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

SUNEDISON UTILITY HOLDINGS, INC.,

as a Guarantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

SUNE ML 1, LLC,

as a Guarantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

 

[Signature Page to Collateral Trust Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent under the Credit
Agreement By:  

/s/ Michael Shannon

Name:   Michael Shannon Title:   Vice President By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION,

solely in its capacity as Trustee under the Indenture

By:  

/s/ W. Thomas Morris II

Name:   W. Thomas Morris II Title:   Vice President

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Trustee

By:  

/s/ W. Thomas Morris II

Name:   W. Thomas Morris II Title:   Vice President

 

[Signature Page to Collateral Trust Agreement]



--------------------------------------------------------------------------------

EXHIBIT A to Collateral

Trust Agreement

[FORM OF]

ADDITIONAL PARI PASSU LIEN DEBT DESIGNATION

Reference is made to the Collateral Trust Agreement dated as of [●], 2016 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Collateral Trust Agreement”) among SunEdison, Inc. (the
“Borrower”), the Guarantors from time to time party thereto, Deutsche Bank AG
New York Branch as Administrative Agent under the Credit Agreement, Wilmington
Trust, National Association as Trustee under the Indenture, any additional Pari
Passu Lien Representatives party thereto and Wilmington Trust, National
Association, as Collateral Trustee. Capitalized terms used but not otherwise
defined herein have the meanings assigned to them in the Collateral Trust
Agreement. This Additional Pari Passu Lien Debt Designation is being executed
and delivered in order to designate additional secured debt as Pari Passu Lien
Debt entitled to the benefit of the Collateral Trust Agreement.

The undersigned, the duly appointed [specify title] of SunEdison, Inc. hereby
certifies on behalf of SunEdison, Inc. that:

(A) [insert name of the Borrower or Guarantor] intends to incur additional Pari
Passu Lien Debt (“Additional Pari Passu Lien Debt”) which will be Pari Passu
Lien Debt permitted by each applicable Pari Passu Lien Document to be secured by
a Pari Passu Lien equally and ratably with all previously existing and future
Pari Passu Lien Debt;

(B) the name and address of the Pari Passu Lien Representative for the
Additional Pari Passu Lien Debt for purposes of Section 7.6 of the Collateral
Trust Agreement is:

 

                                                                              
                                                
                                                      Telephone:
                                                                       Fax:
                                                                              
  

(C) Each of the Borrower and each Guarantor has duly authorized, executed (if
applicable) and recorded (or caused to be recorded) in each appropriate
governmental office all relevant filings and recordations to ensure that the
Additional Pari Passu Lien Debt is secured by the Collateral in accordance with
the Pari Passu Lien Security Documents;

(D) Attached as Exhibit 1 hereto is a Reaffirmation Agreement duly executed by
the Borrower and each Guarantor, and



--------------------------------------------------------------------------------

(E) the Borrower has caused a copy of this Additional Pari Passu Debt
Designation and the related Collateral Trust Joinder to be delivered to each
existing Pari Passu Lien Representative.

IN WITNESS WHEREOF, the Borrower has caused this Additional Pari Passu Lien Debt
Designation to be duly executed by the undersigned officer as of             ,
20    .

 

SUNEDISON, INC. By:  

 

Name:  

 

Title:  

 

ACKNOWLEDGEMENT OF RECEIPT

The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Pari Passu Lie Debt Designation.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 1 TO ADDITIONAL SECURED DEBT DESIGNATION

[FORM OF]

REAFFIRMATION AGREEMENT

Reference is made to the Collateral Trust Agreement dated as of [●], 2016 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Collateral Trust Agreement”) among SunEdison, Inc. (the
“Borrower”), the Guarantors from time to time party thereto, Deutsche Bank AG
New York Branch as Administrative Agent under the Credit Agreement, Wilmington
Trust, National Association as Trustee under the Indenture, any additional Pari
Passu Lien Representatives party thereto and Wilmington Trust, National
Association, as Collateral Trustee. Capitalized terms used but not otherwise
defined herein have the meanings assigned to them in the Collateral Trust
Agreement. This Reaffirmation Agreement is being executed and delivered as of
            , 20     in connection with an Additional Pari Passu Lien Debt
Designation of even date herewith which Additional Pari Passu Lien Debt
Designation has designated additional secured debt as Pari Passu Lien Debt
entitled to the benefit of the Collateral Trust Agreement.

Each of the undersigned hereby consents to the designation of additional secured
debt as Pari Passu Lien Debt as set forth in the Additional Pari Passu Lien Debt
Designation of even date herewith and hereby confirms its respective guarantees,
pledges, grants of security interests and other obligations, as applicable,
under and subject to the terms of each of the Pari Passu Lien Documents to which
it is party, and agrees that, notwithstanding the designation of such additional
indebtedness or any of the transactions contemplated thereby, such guarantees,
pledges, grants of security interests and other obligations, and the terms of
each Pari Passu Lien Document to which it is a party, are not impaired or
adversely affected in any manner whatsoever and shall continue to be in full
force and effect and such additional secured debt shall be entitled to all of
the benefits of such Pari Passu Lien Documents.

Governing Law and Miscellaneous Provisions. The provisions of Article 7 of the
Collateral Trust Agreement will apply with like effect to this Reaffirmation
Agreement.

IN WITNESS WHEREOF, each of the undersigned has caused this Reaffirmation
Agreement to be duly executed as of the date written above.

[names of the Borrower and Guarantors]

 

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

to Collateral Trust Agreement

[FORM OF]

COLLATERAL TRUST JOINDER – ADDITIONAL PARI PASSU LIEN DEBT

Reference is made to the Collateral Trust Agreement dated as of [●], 2016 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Collateral Trust Agreement”) among SunEdison, Inc. (the
“Borrower”), the Guarantors from time to time party thereto, Deutsche Bank AG
New York Branch as Administrative Agent under the Credit Agreement, Wilmington
Trust, National Association as Trustee under the Indenture, any additional Pari
Passu Lien Representatives party thereto and Wilmington Trust, National
Association, as Collateral Trustee. Capitalized terms used but not otherwise
defined herein have the meanings assigned to them in the Collateral Trust
Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 3.8 of the Collateral Trust Agreement as a condition
precedent to the debt for which the undersigned is acting as agent being
entitled to the benefits of being additional secured debt under the Collateral
Trust Agreement.

1. Joinder. The undersigned,                                          , a
                                 , (the “New Representative”) as [trustee,
administrative agent] under that certain [described applicable indenture, credit
agreement or other document governing the additional pari passu lien debt]
hereby agrees to become party as a Pari Passu Lien Representative under the
Collateral Trust Agreement for all purposes thereof on the terms set forth
therein, and to be bound by the terms of the Collateral Trust Agreement as fully
as if the undersigned had executed and delivered the Collateral Trust Agreement
as of the date thereof.

2. Lien Sharing and Priority Confirmation. The undersigned New Representative,
on behalf of itself and each holder of Pari Passu Lien Obligations in respect of
the Series of Pari Passu Lien Debt for which the undersigned is acting as Pari
Passu Lien Representative hereby agrees, for the enforceable benefit of all
holders of each current and future Series of Pari Passu Lien Debt, each current
and future Pari Passu Lien Representative, and each current and future Pari
Passu Lien Secured Party and Pari Passu Lien Obligations and as a condition to
being treated as Pari Passu Lien Debt under the Collateral Trust Agreement that:

(a) as provided by Section 2.2 of the Collateral Trust Agreement, all Pari Passu
Lien Obligations will be and are secured equally and ratably by all Pari Passu
Liens at any time granted by the Borrower or any Guarantor to secure any Pari
Passu Lien Obligations in respect of any Series of Pari Passu Lien Debt, whether
or not upon property otherwise constituting collateral for such Series of Pari
Passu Lien Debt, and that all such Passu Lien Liens will be enforceable by the
Collateral Trustee for the benefit of all Pari Passu Lien Secured Party equally
and ratably; provided, however, that notwithstanding the foregoing, this
provision will not be violated with respect to any particular Collateral and any
particular Series of Pari Passu Lien Debt if the Pari Passu Lien Documents in
respect thereof prohibit the applicable Pari Passu Lien Representative from
accepting the benefit of a Pari Passu Lien on any particular asset or property
or such Pari Passu Lien Representative otherwise expressly declines in writing
to accept the benefit of a Pari Passu Lien on such asset or property;



--------------------------------------------------------------------------------

(b) the New Representative and each holder of Pari Passu Lien Obligations in
respect of the Series of Pari Passu Lien Debt for which the undersigned is
acting as Pari Passu Lien Representative are bound by the provisions of this
Agreement, including the provisions relating to the ranking of Pari Passu Liens
and the order of application of proceeds from the enforcement of Pari Passu
Liens; and

(c) the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Pari Passu Lien Documents.

3. Notice Information. The name and address of the New Representative for
purposes of Section 7.6 of the Collateral Trust Agreement is:

 

                                                                             
                                                
                                                       Telephone:
                                                                       Fax:
                                                                              
  

4. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
            , 20    .

 

[insert name of the new representative] By:  

 

Name:  

 

Title:  

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the New Representative and
the holders of the Pari Passu Lien Obligations represented thereby:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

to Collateral Trust Agreement

FORM OF

COLLATERAL TRUST JOINDER – ADDITIONAL GRANTOR

Reference is made to the Collateral Trust Agreement dated as of [●], 2016 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Collateral Trust Agreement”) among SunEdison, Inc. (the
“Borrower”), the Guarantors from time to time party thereto, Deutsche Bank AG
New York Branch as Administrative Agent under the Credit Agreement, Wilmington
Trust, National Association as Trustee under the Indenture, any additional Pari
Passu Lien Representatives party thereto and Wilmington Trust, National
Association, as Collateral Trustee. Capitalized terms used but not otherwise
defined herein have the meanings assigned to them in the Collateral Trust
Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 7.18 of the Collateral Trust Agreement.

1. Joinder. The undersigned,                                          , a
                                 , hereby agrees to become party as a Guarantor
under the Collateral Trust Agreement for all purposes thereof on the terms set
forth therein, and to be bound by the terms of the Collateral Trust Agreement as
fully as if the undersigned had executed and delivered the Collateral Trust
Agreement as of the date thereof.

2. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
            , 20    .

 

[                                                              ] By:  

 

Name:  

 

Title:  

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Guarantor:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee By:  

 

Name:  

 

Title:  

 